UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 19, 2009 ACCOUNTABILITIES, INC. (Exact name of registrant as specified in its charter) Delaware 000-30734 11-3255619 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 195 Route 9 South, Suite 109, Manalapan, New Jersey (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (732) 333-3622 None (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions:  Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On June 19, 2009, the Board of Directors of Accountabilities, Inc. (the “Company”) elected Robert Gagne to the Board.The Board has not yet determined the committees of the Board, if any, to which Mr. Gagne will be named.Mr. Gagne will be compensated as a director in accordance with the Company’s compensation policy for non-employee directors. Mr. Gagne is the founder and president of Advanced Risk Solutions, Inc., which is a retail brokerage and risk management-consulting firm.He is a Chartered Property and Casualty Underwriter and a Certified Insurance Counselor.Mr. Gagne graduated with a Bachelor of Arts from Rutgers University. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Accountabilities, Inc. Date: August 19, 2009 By: /s/Jay Schecter Name: Jay Schecter Title: Chief Executive Officer
